886 A.2d 223 (2005)
NARBERTH BOROUGH, Petitioner
v.
LOWER MERION TOWNSHIP; Merloc Partners, Inc.; Wynnewood Civic Association; Rosalind Nathanson and Maureen D. Witte, Respondents.
Supreme Court of Pennsylvania.
October 25, 2005.

ORDER
PER CURIAM.
AND NOW, this 25th day of October, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether the Commonwealth Court erred in holding that the Borough's notice of land use appeal was untimely filed where the Borough, an aggrieved third-party objector, filed its appeal within 30 days of the Township's entry (mailing) of its written decision pursuant to Section 1002-A of the Pennsylvania Municipalities Planning Code (the "MPC"), 53 P.S. § 11002-A, and not within 30 days of the Township's oral vote?
2. Whether the Commonwealth Court erred in retroactively applying a ruling where the Commonwealth Court acknowledged the state of the law to be uncertain, where the Borough relied in good faith upon the equivocal language of the MPC, and where the Commonwealth Court's holding conflicts with this *224 Court's holding in August v. Stasak, 492 Pa. 550, 424 A.2d 1328 (1981)?